COLEMAN, J.
The appeal is prosecuted from a judgment rendered in condemnation proceedings, instituted by appellant to secure a right of Avay across the lands of appellee. The only assignments of error relate to the admission of the testimony of one OutlaAV, and one Bennett, and the instruction to the jury.
An examination of the record shows that the objections of appellant to the testimony were general, specifying no grounds whatever. If the real ground of objection Avas, that a sufficient predicate had not been laid for the introduction of expert testimony, and the ground had been stated, it may be, that the necessary preparatory proof AAmuld have been made, if, in fact, it was not *262made. However, from aught that the record shows, this court does not know, nor could the trial court have known, the specific ground upon which the objection was based. — Rule of Practice, 90 Ala.
The rule excluding “opinions” as evidence is not applied so strictly to questions of “values” and “estimates” as to many other subjects. — E. T., V. & G. R. R. Co. v. Watson, 90 Ala. 41; Burks v. Hubbard, 69 Ala. 379.
The charge given to which an exception was reserved was authorized by the decisions of this court. — Hooper v. Savannah R. R. Co., 69 Ala. 529.
Affirmed.